Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 19, 20, 24-30, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (‘397).
O’Connor et al. disclose the trimerization of a reaction product of an oligomerized polyisocyanate and an active hydrogen compound, wherein the active hydrogen compound includes an alcohol, including a relatively long chain alcohol.  The compositions may be used for producing clear coatings, and it is noted that once the coatings are cured, solid bodies adequate to meet the claims result.  In order for them to .
4.  	Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (‘397). 
O’Connor et al. disclose the trimerization of a reaction product of an oligomerized polyisocyanate and an active hydrogen compound, wherein the active hydrogen compound includes an alcohol, including a relatively long chain alcohol.  The compositions may be used for producing clear coatings, and it is noted that once the coatings are cured, solid bodies adequate to meet the claims result.  In order for them to be suitable for their intended use, they are understood to be bubble-free.  See column 4, lines 45+; column 5, lines 17-30; column 6, lines 23+; column 7, line 42; column 8, line 13; and Examples 11-21 and 32-42.  Regarding the clamed surface energy, since the alcohol used within the disclosed examples of the reference satisfies applicants’ claimed reagent B2) (alcohol), in view of applicants’ disclosure, the position is taken that applicants’ claimed surface tension would inevitably result.  Regarding claims 31 and 36, though O’Connor et al. fail to disclose the degree of reaction of the isocyanate groups within the composition, the position is taken that it would have been obvious to react the isocyanate groups to the degree claimed, so as to promote better curing of the composition and improved chemical and physical properties of the final polymers.
s 19, 20, 24-31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (‘397) in view of Ohrbom et al. (US 2008/0119592 A1) and Slack et al. (‘227).
O’Connor et al. disclose the trimerization of a reaction product of an oligomerized polyisocyanate and an active hydrogen compound, wherein the active hydrogen compound includes an alcohol, including a relatively long chain alcohol.  The compositions may be used for producing clear coatings, and it is noted that once the coatings are cured, solid bodies adequate to meet the claims result.  In order for them to be suitable for their intended use, they are understood to be bubble-free.  See column 4, lines 45+; column 5, lines 17-30; column 6, lines 23+; column 7, line 42; column 8, line 13; and Examples 11-21 and 32-42.  Regarding claims 31 and 36, though O’Connor et al. fail to disclose the degree of reaction of the isocyanate groups within the composition, the position is taken that it would have been obvious to react the isocyanate groups to the degree claimed, so as to promote better curing of the composition and improved chemical and physical properties of the final polymers.
6.	Even if it is determined that the claimed characteristics associated with decreased surface energy or tension fail to inevitably result from the teachings of O’Connor et al., the position is taken that the bonding of low surface tension groups to isocyanurate structures and the advantages conveyed by reducing the surface tension (energy) of coatings was known at the time of invention.  Ohrbom et al. disclose such modified isocyanurate structures within paragraphs [0009] and [0024], and Slack et al. teach within column 1, lines 28-44 the advantages of reducing surface tension within coatings.  Accordingly, in order to produce polyisocyanurate polymers with the 
7.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejections.  Applicants have argued that O’Connor et al. fail to disclose the product being a transparent and bubble-free solid body.  Furthermore, applicants argue that to be applied, the disclosed coating must be a low viscosity, solvent containing liquid.  In response, these arguments are without merit.  The cured coating of the reference, whether considered with the substrate or without, constitutes a solid body within the meaning of the argued claim terminology.  It is noted that applicants’ own disclosure refers to coatings within page 4 of the specification and subsequently refers to the compositions having the claimed characteristics.  As aforementioned, the prior art refers to the coatings as being clear, and in order for them to be suitable for their intended use, they are understood to be bubble-free.  This would be clearly and unambiguously understood by the skilled practitioner.  Also, applicants’ arguments are not commensurate in scope with applicants’ claims, since solvents are not in any way excluded from any component that constitutes the uncured composition.  There is simply no logical rationale on the record to support the argument that the language, “solid, transparent and bubble-free body”, distinguishes the claims from the prior art.
s 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765